Citation Nr: 0124548	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-04 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization in North Ridge Medical Center from January 29 
to 31, 1999.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1953 to May 1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Miami, Florida, which denied the veteran's claim for 
reimbursement or payment for unauthorized medical services 
rendered in connection with a private hospitalization in 
North Ridge Medical Center from January 29 to 31, 1999.  

In his notice of disagreement received in October 2000, the 
veteran indicated that he believed that the calcifications in 
the diaphragm and the pleura, highly suspicious for exposure 
to asbestos, which were diagnosed during that hospitalization 
resulted from inservice exposure to asbestos, and that his 
compensation should be increased to reflect this additional 
disability.  The Board interprets this as an informal claim 
for service connection for asbestos-related lung disease, 
which the MAS should refer to the Regional Office (RO) for 
appropriate action.


FINDINGS OF FACT

1.  The veteran was hospitalized in North Ridge Medical 
Center from January 29 to 31, 1999, for evaluation of chest 
pain and shortness of breath.   

2.  At the time of the hospitalization at issue, the veteran 
was service connected for left chronic maxillary sinusitis 
with headaches, evaluated as 10 percent disabling.  

3.  The private hospitalization was not authorized by VA.

4.  The veteran was not treated for his service-connected 
disability during the private hospitalization, or for a 
disability associated with and aggravating a service-
connected disability.  At the time of the private 
hospitalization, he was not rated permanently and totally 
disabled due to service-connected disability, and he was not 
participating in a course of vocational rehabilitation under 
the auspices of VA.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with the veteran's treatment at 
North Ridge Medical Center from January 29 to 31, 1999, have 
not been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is service connected for left chronic maxillary 
sinusitis with headaches, which has been evaluated as 10 
percent disabling since May 1956.

The veteran was admitted to North Ridge Medical Center on 
January 29, 1999, for evaluation of chest pain of two days' 
duration, accompanied by shortness of breath.  It was noted 
that a myocardial infarction was to be ruled out.  According 
to an admission assessment, he was a non-emergency transfer 
from VA.  A social work consultation dated January 30, 1999, 
noted that the veteran's doctor had been spoken to regarding 
transfer to a VA hospital, and that the transfer could not be 
done that weekend.  Cardiac work-up was negative, and the 
final diagnosis was chest tightness and/or obstructive 
chronic bronchitis with exacerbation.  

In January 2000, the veteran was notified that a claim for 
payment of medical expenses submitted by North Ridge Medical 
Center for the hospitalization from January 29 to 31, 1999, 
had been denied because the hospitalization was not 
authorized in advance and he did not meet the criteria for 
reimbursement of unauthorized medical expenses because he was 
not treated for a service-connected disability.  The veteran 
appealed that determination.

In his notice of disagreement, the veteran contended that he 
was never informed of the requirements of treatment for 
service-connected disabilities and that the doctor who 
transferred him to the North Ridge Medical Center on January 
29, 1999, never asked or checked to see if his problem was 
service related.  Moreover, he was transferred by ambulance 
to that facility by VA, and was never told that the hospital 
care was not going to be covered by VA.  As a result, he 
assumed VA would pay for the hospitalization; had he known, 
he would have left the hospital.  In addition, he feels that 
the calcified plaques suggestive of asbestos exposure 
disclosed during that hospitalization were due to asbestos 
exposure in service.  Due to these factors, he feels that the 
expenses should be covered by VA.  

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
See Letter from MAS to veteran, dated January 20, 2000, and 
Statement of the Case, dated January 13, 2001.  All essential 
records have been obtained, and a review of the substantially 
complete application indicates that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  Accordingly, the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); see Dela Cruz v. Principi, No. 99-
158 (U.S. Vet. App. Aug. 21, 2001).  (Recent regulations 
promulgated pursuant to the VCAA apply only to claims for 
benefits that are governed by 38 C.F.R. Part 3, and, 
accordingly, have no bearing on the instant case, which is 
governed by 38 C.F.R. Part 17.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).)
  
Additionally, the essential facts in this case are not in 
dispute; the case rests on the interpretation and application 
of the relevant law.  The VCAA does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
Dela Cruz, supra.  Therefore, there is no prejudice to the 
appellant by the Board deciding the case at this time on the 
merits.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

III.  Legal Analysis

In order to be entitled to payment or reimbursement for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown:

(a) That the treatment was either for an 
adjudicated service-connected disability, or 
for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 
for any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected disability 
(or, under certain circumstances, when 
participating in a course of vocational 
rehabilitation under the auspices of VA); and

(b) that a medical emergency existed of such 
nature that delay would have been hazardous 
to life or health; and

(c) that VA or other Federal facilities were 
not feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required would 
not have been reasonable, sound, wise, or 
practicable, or treatment had been or would 
have been refused.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2001).

The record shows that service connection has been established 
for chronic maxillary sinusitis with headaches, assigned a 10 
percent evaluation.  During the hospitalization at issue, the 
veteran was treated for chest pain and shortness of breath.  
The final diagnosis was chest tightness and/or obstructive 
chronic bronchitis with exacerbation.  There was no treatment 
for sinusitis.  Although the appellant contends that 
calcified pleural plaques suggestive of asbestos exposure, 
which were detected during the hospitalization, should be 
service connected, the requirement is that the disability be 
an adjudicated service-connected disability.  Thus, service 
connection must be in effect for the period of the 
hospitalization at issue.  Service connection was not in 
effect at that time, nor was a claim pending, and an informal 
claim was first received in October 2000.  

The veteran was not treated for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, and his combined 
service connected disability rating was 10 percent.  He was 
not rated permanently and totally disabled due to service-
connected disability, nor participating in a course of 
vocational rehabilitation under the auspices of VA.  Thus, 
the veteran did not meet the first criterion listed for 
reimbursement of unauthorized medical expenses.  

The fact that the veteran was transferred to North Ridge 
Medical Center by VA suggests that VA facilities may not have 
been feasibly available.  The evidence regarding whether an 
emergency was present appears to conflict.  Although the 
admission was characterized in the admission record of North 
Ridge Medical Center as a "non-emergency" transfer from VA, 
elsewhere, it was noted that the evaluation was for the 
purpose of ruling out a myocardial infarction.  However, all 
three of the criteria set forth in the regulation must be met 
before reimbursement may be made.  Malone v. Gober, 10 Vet. 
App. 539, 544 (1997).  As a consequence, because the veteran 
has not satisfied the first criterion involving service 
connection, VA may not pay the costs of the veteran's private 
hospital treatment, and matters involving whether there was a 
medical emergency or whether VA facilities were feasibly 
available are not for consideration.  See 38 C.F.R. § 17.120 
(2001).  

The veteran essentially contends that payment should be made 
because he was transferred by ambulance to the private 
facility by VA, he was never told that the hospital care was 
not going to be covered by VA, he was never informed of the 
requirements of treatment for service-connected disabilities, 
and that the doctor who transferred him to the North Ridge 
Medical Center on January 29, 1999, never asked or checked to 
see if his problems was service related.  As a result, he 
assumed VA would pay for the hospitalization.  However, his 
transfer to North Ridge Medical Center is not tantamount to 
authorizing payment for the admission, and there is no 
indication that the hospitalization was authorized by VA.  
See Malone v. Gober, 10 Vet. App. 539 (1997).  (The advice of 
a doctor to go to a non-VA hospital is not the specific type 
of authorization contemplated by the regulations).  Although 
authorization for admission to private hospitals may be made 
in certain circumstances, among other requirements, 
authorization from VA must be obtained in advance.  See 
Zimick v. West, 11 Vet. App. 45 (1998); 38 C.F.R. § 17.54 
(2001).  Such was not obtained in this case.

It is unfortunate that the veteran was under the impression 
that VA would cover the costs of his private hospitalization.  
However, under the circumstances of this case, where 
authorization was not obtained in advance, and the criteria 
for payment of unauthorized medical expenses have not been 
met, the law does not provide a remedy.  See Zimick, supra; 
Malone, supra.  The relevant facts are not in dispute, and it 
is the law which determines the outcome of this case.  As a 
matter of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).
 

ORDER

Reimbursement or payment for unauthorized medical services 
rendered in connection with a private hospitalization in 
North Ridge Medical Center from January 29 to 31, 1999, is 
denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

